Citation Nr: 1019764	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for right knee disorder from May 1, 2006.

2.  Entitlement to an extraschedular rating for the service-
connected right knee disability.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  By 
an April 2004 rating decision, the RO established service 
connection for a right knee disorder evaluated as 20 percent 
disabling, effective September 12, 2003.  The Veteran 
appealed, contending that a higher rating was warranted.  In 
January 2006, the RO assigned a 100 percent rating, effective 
from March 14, 2005, for total right knee replacement, with a 
30 percent evaluated being effective from May 1, 2006.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

In September 2008, the Board assigned a 30 percent rating for 
the Veteran's right knee disorder for the period from 
September 12, 2004, to March 14, 2005.  The Board remanded 
the issue of whether a rating in excess of 30 percent was 
warranted for the period from May 1, 2006, for further 
development to include a new VA examination.  The Veteran 
subsequently underwent a VA arranged examination of his right 
knee in March 2009, and all other development directed by the 
Board's remand appears to have been accomplished.  In fact, 
the Veteran's accredited representative acknowledged in a 
January 2010 statement that the additional requested 
development had been completed.  Accordingly, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The evidence suggests that the Veteran's service-connected 
right knee disability impacts his ability to work.  As such, 
the issues of entitlement to an extraschedular evaluation and 
for a TDIU rating have been raised.

The issues of entitlement to an extraschedular rating for the 
service-connected right knee disability and entitlement to a 
total rating based on individual unemployability (TDIU 
rating) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  For the period as of and since May 1, 2006, the Veteran's 
right knee has not been manifested by chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity; ankylosis; extension limited to 30 
degrees or more; nor impairment analogous to nonunion of the 
tibia or fibula with loose motion, requiring brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
knee disorder from May 1, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that this appeal originated with a 
disagreement with the initial rating assigned following the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Nevertheless, the Board observes the Veteran was sent VCAA-
compliant notification via letters dated in October 2003, 
March 2006, and November 2008.  Taken together, these letters 
informed the Veteran of what was necessary to substantiate 
his current appellate claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 and November 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the November 
2007 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations during the pertinent period in July 2006 and 
March 2009 which included findings as to the symptomatology 
of the right knee which are consistent with the treatment 
records and relevant rating criteria.  The Veteran has not 
identified any inaccuracies or prejudice therein, nor that 
his right knee has increased in severity since the last 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Schedular rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Board acknowledges that the Veteran's service-connected 
right knee disorder has been manifested by complaints of pain 
during the period from May 1, 2006.  However, the issue is 
whether these complaints of pain result or would result in 
additional functional impairment to the extent necessary for 
a rating in excess of 30 percent.  For the reasons detailed 
below, the Board finds that it does not.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  For a prosthetic 
replacement of the knee joint with intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula).  The minimum 
rating for a prosthetic replacement of the knee joint is 30 
percent.

The Board notes that, as indicated in the preceding 
paragraph, the provisions of Diagnostic Code 5055 for total 
knee replacement does not provide for consideration of 
Diagnostic Code 5257 (recurrent subluxation or instability), 
5260 (limitation of flexion), or any other Diagnostic Code 
not specifically referenced therein.

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned. Moderate knee or 
ankle disability warrants a 20 percent rating.  A 30 percent 
rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In this case, the Board finds that, for the period as of and 
since May 1, 2006, the Veteran's right knee has not been 
manifested by chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; ankylosis; 
extension limited to 30 degrees or more; nor impairment 
analogous to nonunion of the tibia or fibula with loose 
motion, requiring brace.  For example, the July 2006 VA 
examination showed that the Veteran walked with a mild limp 
and discomfort, and was able to stand on his toes and heels 
with some difficulty.  His extension was limited to 5 degrees 
(-5 degrees).  It was estimated that after prolonged 
standing, walking, and repetitive use, the range of motion of 
the right knee was limited to 10 degrees (-10 degrees).  His 
right knee flexion was to 130 degrees, and it was estimated 
to decrease to 120 degrees after prolonged standing, walking, 
and repetitive use.  Motor strength was within normal limits 
for both flexion and extension.  Although he continued to 
experience right knee pain, it was somewhat improved since 
the time of the surgery.  

The more recent March 2009 VA arranged examination noted 
that, with three repetitions of active, passive, and 
repetitive range of motion movements, right knee extension 
was to zero degrees.  Further, it was noted that range of 
motion produced no pain, fatigue, weakness, lack of 
endurance, or incoordination, bilateral knees; there was no 
additional loss of motion of the right knee on repetitive 
testing.  Similar findings were made in regard to right knee 
flexion, which was to 140 degrees.  Motor strength was 5/5 in 
both lower extremities.  It was noted that he walked with a 
cane and that he slightly dragged his right lower extremity 
and circumducted his right hip.  Reflexes were absent in the 
right lower extremity.

In summary, the VA medical examinations in this case indicate 
little or no limitation of motion of the right knee.  As 
such, he does not have the type of severe limitation of 
motion contemplated by the criteria for a rating in excess of 
30 percent under Diagnostic Code 5055.  Additionally, 
compensable ratings based on extension or flexion would not 
be warranted based on range of motion findings and there is 
no evidence that pain/weakness etc., results in additional 
range of motion loss which would be compensable.

The Board also notes that both examinations indicate full 
motor strength of the right lower extremity during the 
pertinent period, which indicates he does not have severe 
weakness so as to warrant a higher rating under this Code.  
In addition, the aforementioned range of motion findings 
actually indicate the Veteran would not be entitled to even 
the current 30 percent rating based upon limitation of 
extension under Diagnostic Code 5261.  Moreover, the Veteran 
has never been diagnosed with ankylosis of the right knee 
during the pertinent period, and the aforementioned range of 
motion findings do not show this joint is fixed in either 
flexion or extension.  Therefore, he is not entitled to a 
rating in excess of 30 percent under Diagnostic Code 5256.  
Although he does have a limp and uses a cane for ambulation, 
the competent medical evidence does not reflect that he has 
impairment analogous to nonunion of the tibia or fibula with 
loose motion, requiring brace.  Further, the current 30 
percent rating is consistent with marked knee disability 
under Diagnostic Code 5262.

Nothing in the treatment records on file indicate impairment 
more severe than what is documented in the aforementioned VA 
medical examinations; i.e., the treatment records contain no 
findings supporting a rating in excess of 30 percent in this 
case.

Moreover, there is no evidence of any instability or 
subluxation which would warrant a separate rating under 
38 C.F.R. § 4.71, DC 5257.  Physical examinations show no 
ligament instability, and no valgus or varus strain.  This 
objective medical evidence is probative in determining the 
absence of instability or subluxation.

In view of the foregoing, the Board finds that , for the 
period as of and since May 1, 2006, the Veteran does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 30 percent for his service-connected right knee 
disorder.  The Board notes that, in making this 
determination, it specifically acknowledged and took into 
account his complaints of pain.  However, as detailed above, 
the July 2006 VA medical examination indicated little 
additional impairment due to pain to include on repetitive 
use, while the more recent March 2009 examination indicated 
no such additional impairment.  Neither examination, nor the 
treatment records, indicate there is or would be such 
additional impairment to the extent necessary that a 30 
percent rating is warranted.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected right knee disorder for the period as of and since 
May 1, 2006.  However, the Board finds that his 
symptomatology has been stable throughout the appeal period, 
and there were no distinctive period(s) where he met or 
nearly approximated the criteria for a rating in excess of 30 
percent.  Therefore, assigning staged ratings for this 
disability is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
right knee disorder from May 1, 2006, is denied.


REMAND

The Veteran claims that his service-connected right knee 
disability prevents him from being able to work and/or 
interfered with his ability to work.  He noted that his past 
occupation was in construction.  As noted in the 
introduction, we now have raised claims for an extraschedular 
rating and for a TDIU rating.  The Board finds that referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is warranted to determine 
whether an extraschedular rating is warranted based on the 
service-connected right knee disability and/or for a TDIU 
rating.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims for an 
extraschedular rating based on the 
service-connected right knee disability 
and the claim for a TDIU rating to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension 
Service as provided for in 38 C.F.R. 
§ 3.321.  

2.  If the benefits sought are not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal, to 
include the laws and regulations for 
increased rating and extraschedular 
consideration.  They should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


